Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Corrected Notice of Allowability Notice

Please amend the original specification filed on 10/19/2017 as shown below:
















AMENDMENTS TO THE SPECIFICATION

	ADDITIONS ARE SHOWN IN UNDERLINE AND DELETIONS ARE SHOWN IN 
	Please AMEND paragraph [0029] as follows:
	The user interface may enable a user to select (e.g., via a drawing tool, via a mouse click, via a key entry) the area for which information is desired. In some embodiments, a user’s selection of a particular region within the map may include the user’s selection of the extent of the map presented within the user interface. A user may change the extent of the map represented within the user interface based on changes in zoom and/or latitude/longitude of the area presented within the user interface. The portion of the map presented in the user interface may correspond to the area selected by the user. As another example, a user’s selection of a particular region within the map may include the user’s selection of particular datasets. A user may select a particular dataset that includes information regarding one or more portions within the map and those portions may correspond to the area selected by the user.

	Please AMEND paragraph [0031] as follows:
	Tying the type of boundaries shown in the user interface to zoom levels may allow the user to change the type (e.g., amount of details) of the information retrieved relating to an area based on the zoom level used to view the area. For example, a user using the user interface to view a zoomed-out view of the map may be shown information aggregated for larger portions of the map than the user using the user interface to view a zoomed-in view of the map. In some embodiments, a user may manually change the type of boundaries shown in the user interface without changes in the zoom level. For example, a user may, while staying at the same zoom level, prompt the user interface [[face]] to show (1) a more detailed version of the map (e.g., showing boundaries of lower levels of predefined sub-regions) or (2) a less detailed version of the map (e.g., showing boundaries of higher levels of predefined sub-regions/predefined regions).
	Please AMEND paragraph [0042] as follows:
drawing boundaries of different regions/sub-regions within a map may be the main cost of presenting the map while visually augmenting the drawn map may be accomplished at little cost. The response engine 116 may use precomputed geographical boundaries (e.g., cached vectorized tile set representing the geometries of the regions/sub-regions) to quickly present the boundaries of the area while using the region/sub-region information to determine visual augmentations for the area. The boundaries of an area may be computed and cached for reuse, and information about the area (e.g., metadata for a given feature) may be computed/re-computed as needed. 
	Please AMEND paragraph [0044] as follows:
	The response engine 116 may use the region information/sub-region information to provide visual augmentations that are correlated to the region information/sub-region information. For example, one form of visual augmentation may include stamping. Stamping may refer to placing visuals (e.g., icons) representing a particular object/characteristic within a map to represent the location of the particular object/characteristic. For example, locations of a certain type of store may be stamped on a map to provide a visual presentation of the stores. However, the number of stampings possible on a map is limited by the number of pixels used to display the map, and the number of stores within a given area may be too numerous to stamp every single store location on the map. The number of stamps may be reduced by providing an approximated [[views]]view of the locations. A simple method of reducing the number of stamps may be to randomly choose which stamps will be shown on the map. For example, the stamps may be generated at random. Between overlapping stamps (overlaps caused by proximity of store locations), the later generated stamps may be chosen to be displayed on the map. However, such a simplification of stamps may result in loss of information pertinent to a user.
	Please AMEND paragraph [0054] as follows:
	A user may use the zoom option 410 to change (e.g., increase, decrease) the level of zoom for the map/information displayed within the display region 408. Zoom levels may correspond to a particular type of predefined regions/predefined sub-regions displayed within the display region 408. For example, increasing the zoom level (more magnified view of the map) may enable a user to view predefined sub-regions (e.g., corresponding to counties, zip codes). Information for the area may be subdivided into region information (for individual predefined regions) and sub-region information (for individual predefined sub-regions). A response to an information request may be determined recursively based on the region information and the sub-region information. A response to an information request may be determined based on precomputed information cached for particular predefined regions/predefined sub-regions.	


















The reason for allowance remains the same as indicated in Notice of Allowance issued on 01/12/2012.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Barrett/
Primary Examiner, Art Unit 2145